442 So.2d 220 (1983)
THE FLORIDA BAR, Complainant,
v.
Andrew P. MAVRIDES, Respondent.
Nos. 63715, 62673.
Supreme Court of Florida.
December 8, 1983.
John F. Harkness, Jr., Executive Director and Stanley A. Spring, Staff Counsel, Tallahassee, and Jacquelyn Plasner Needelman and Kenneth R. Mikos, Bar Counsels, Fort Lauderdale, for complainant.
No appearance for respondent.
PER CURIAM.
In this Bar disciplinary proceeding the referee has found the respondent, Andrew P. Mavrides, a member of The Florida Bar, guilty of eight instances of violation of the Code of Professional Responsibility. Considering the totality of the respondent's conduct, the referee recommends disbarment. Mavrides has not contested the referee's report.
It would appear that none of Mavrides' derelictions, standing alone, would require disbarment. The cumulative demonstration of his acts, however, shows that he is unfit to practice law. We adopt the referee's report and recommendation.
Andrew P. Mavrides is hereby disbarred from practicing law in Florida. A judgment for costs in the amount of $5,194.27 is entered against him.
It is so ordered.
ADKINS, Acting C.J., and BOYD, McDONALD, EHRLICH and SHAW, JJ., concur.